Case 19-17222-elf        Doc 17     Filed 02/21/20 Entered 02/21/20 14:06:26               Desc Main
                                    Document Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                         ) CHAPTER 13
                                         )
IN RE                                    ) CASE NO.: 19-17222-ELF
                                         )
      JAMIE LYNN CLARK,                  )
                           Debtor        )
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ )
CAPITAL ONE AUTO FINANCE,                )
A DIVISION OF CAPITAL ONE, N.A.,         ) HEARING DATE:
                           Movant        ) Tuesday, March 17, 2020
                vs.                      ) 9:30 A.M.
                                         )
JAMIE LYNN CLARK, and                    )
JONATHAN M CLARK., Codebtor              )
                           Respondent(s) )
           and                           ) LOCATION:
                                         ) United States Bankruptcy Court 900
WILLIAM C. MILLER, ESQ.                  ) Market Street
                           Trustee       ) Courtroom No. 1
                                         ) Philadelphia, PA 19107
                                         )
        MOTION FOR RELIEF FROM AUTOMATIC STAY AND CODEBTOR STAY

      AND NOW, comes the above-captioned Movant, Capital One Auto Finance, a division of Capital

One, N.A., by and through their attorney, Jason Brett Schwartz, Esquire, who files this Motion based
upon the following:

      1.     The Movant is a corporation having a principal place of business located at 7933 Preston
Road, Plano, T X 75024.

      2.     The Respondent, Jamie Lynn Clark is an individual with a mailing address at 1522B Gregg

Street, Philadelphia, PA 19115, who has filed a Petition under Chapter 13 of the Bankruptcy Code.

      3.     On or about November 11, 2015, Debtor Jamie Lynn Clark and Codebtor Jonathan M

Clark entered into a Retail Installment Sales Contract, involving a loan in the amount of $27,555.56 for

the purchase of a 2012 DODGE Charger-V8 Sedan 4D R/T.

      4.     The vehicle secured by the Contract has V.I.N. 2C3CDXCT4CH248322.
Case 19-17222-elf            Doc 17   Filed 02/21/20 Entered 02/21/20 14:06:26               Desc Main
                                      Document Page 2 of 3



       5.     Movant is the assignee of the Contract.

       6.     The above ‒ described vehicle is encumbered by a lien with a payoff in the amount of

$12,141.58 plus other appropriate charges as of February 16, 2020 but subject to change. The regular
monthly payment is $455.86 at an interest rate of 6.99%.

       7.      Applying payments received to the earliest payment due, payments have been missed post-

petition, since November 26, 2019 in the amount of $1,367.35, plus all applicable late charges, interest,
attorneys' fees and costs.

       8.     The Property has a N.A.D.A. Value of $12,775.00.

       9.     The vehicle is not necessary to an effective reorganization.

       10.    The Movant is the only lienholder of record with regard to the vehicle.

       11.    In order to proceed with repossession of the vehicle, relief from the automatic stay must be

obtained.

       12.    Failure to make adequate protection payments is cause for relief from the automatic stay

and codebtor stay.

       13.    The Movant has incurred attorney's fees in the filing of this Motion.

       14.    The vehicle is a rapidly depreciating asset. Movant requests the waiver of Rule 4001(a)(3).
Case 19-17222-elf       Doc 17      Filed 02/21/20 Entered 02/21/20 14:06:26        Desc Main
                                    Document Page 3 of 3



      WHEREFORE, Movant prays for your Honorable Court to enter an Order permitting the Movant

to proceed with the repossession proceedings of the aforementioned vehicle.

                                                    Respectfully submitted,
                                                    Mester & Schwartz, P.C.
                                                    /s/ Jason Brett Schwartz
                                                    Jason Brett Schwartz, Esquire
                                                    Attorney for Movant
                                                    1917 Brown Street
                                                    Philadelphia, PA 19130
                                                    (267) 909-9036
